Appeal from an order dismissing a writ of habeas corpus. Appellant was received in Sing Sing Prison on March 22, 1939, with a sentence of not less than one year and nine months to five years, upon his conviction by plea of guilty in Kings County Court of the crime of being an accessory to a felony. He now contends that the County Court was without jurisdiction for the reason that the indictment upon which the plea of guilty was predicated was invalid in that it did not allege the commission of any crime. The contention is without merit. The indictment contained two counts, each of which accused the defendant of the crime of being an accessory to a felony and set forth ample facts to sustain the charge. Order dismissing, writ unanimously affirmed, without costs. Present — Hill, P. J., Crap ser, Bliss, Heffernan and Sehenck, JJ.